Exhibit 10.5

 

Execution Version

 

GUARANTY OF COLLECTION

 

THIS GUARANTY OF COLLECTION (this “Agreement”) is made as of September 25, 2012
by Susser Holdings Corporation, a Delaware corporation (the “Parent Guarantor”),
to and in favor of (i) Bank of America, N.A., as lender (the “Term Loan Lender”)
under that certain Term Loan and Security Agreement dated even herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), between Susser Petroleum Partners, LP, a Delaware
limited partnership (the “Borrower”) and the Term Loan Lender, and (ii) Bank of
America, N.A., as administrative agent (the “Agent”) under that certain Credit
Agreement dated even herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Revolving Credit Agreement”, and together with
the Term Loan Agreement, collectively, the “Loan Agreements”) among the
Borrower, the Agent and the lenders party thereto from time to time
(collectively, the “Lenders”), for the benefit of such Lenders.

 

RECITALS:

 

WHEREAS, the Parent Guarantor directly or indirectly owns certain limited and
general partnership interests in the Borrower;

 

WHEREAS, pursuant to the Loan Agreements, the Term Loan Lender and the Lenders
have respectively agreed to provide a (i) term loan facility and (ii) a
revolving credit facility to the Borrower;

 

WHEREAS, a portion of the proceeds of the extensions of credit under the Loan
Agreements will enable the Borrower to make valuable transfers to the Parent
Guarantor in connection with the Transaction (as such term is defined in the
Revolving Credit Agreement);

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Parent Guarantor;

 

WHEREAS, the Parent Guarantor will directly benefit from the extensions of
credit being made to the Borrower; and

 

WHEREAS, it is a condition precedent to the obligations of the Term Loan Lender
and the Lenders to make their respective extensions of credit to the Borrower
under the Loan Agreements that the Parent Guarantor shall have executed and
delivered this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parent Guarantor hereby agrees as follows:

 

1.             Defined Terms.  As used herein, the following terms have the
following meanings:

 

1

--------------------------------------------------------------------------------


 

(a)           “Affiliate” means means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

 

(b)           “Borrower Party” means the Borrower and any Person that has
guaranteed any payment or otherwise provided credit support under the Loan
Agreements other than the Parent Guarantor.

 

(c)           “Cap” means $180,665,967.

 

(d)           “Cap Date” has the meaning set forth in Section 8(a) hereof.

 

(e)           “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

(f)            “Final Termination Date” means the later to occur of (i) the Term
Loan Guaranty Termination Date and (ii) the Revolving Credit Guaranty
Termination Date.

 

(g)           “Governmental Authority” means the government of the United States
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

(h)           “Laws” means, collectively, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

(i)            “Lien” means any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest. The term “Lien” shall include any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

(j)            “Lender Remedies” means all rights and remedies at law and in
equity that the Term Loan Lender or the Agent, as applicable, may have against
any Borrower Party or any other Person that has provided credit support in
respect of the applicable Guaranteed Obligations, to collect, or obtain payment
of, the Guaranteed Obligations, including, without limitation, foreclosure or
similar proceedings, litigation and collection on all applicable insurance
policies, and termination of all commitments to advance additional funds to the
Borrower under the Loan Agreements.

 

(k)           “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

(l)            “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

(m)          “Revolving Credit Guaranty Effective Date” means the first date on
which the Borrower makes a repayment or prepayment of Term Loans under the Term
Loan Agreement.

 

(n)           “Revolving Credit Guaranty Termination Date” has the meaning set
forth in Section 8 hereof.

 

(o)           “Revolving Credit Obligations” means all “Obligations” as defined
in the Revolving Credit Agreement, other than Obligations in respect of any
Secured Cash Management Agreements and any Secured Hedge Agreements.

 

(p)           “Term Loan Guaranty Effective Date” means the date of this
Agreement.

 

(q)           “Term Loan Guaranty Termination Date” has the meaning set forth in
Section 8 hereof.

 

(r)            “Term Loan Repayment Amount” means the aggregate principal amount
of all Term Loans that have been repaid or prepaid by the Borrower on or after
the Term Loan Guaranty Effective Date.

 

(s)           “Term Loans” means the “Loans” as defined in the Term Loan
Agreement.

 

2.             Guaranty.  Subject to the terms and conditions set forth in this
Agreement, the Parent Guarantor hereby irrevocably, unconditionally, absolutely
and directly guarantees:

 

(a)           to the Term Loan Lender, from and after the Term Loan Guaranty
Effective Date through and including the Term Loan Guaranty Termination Date,
the payment of the principal amount of all Term Loans outstanding under the Term
Loan Agreement, in an amount not to exceed the Cap (collectively, the
“Guaranteed Term Loan Obligations”); and

 

3

--------------------------------------------------------------------------------


 

(b)           to the Agent, for the pro rata benefit of the Lenders, from and
after the Revolving Credit Guaranty Effective Date through and including the
Revolving Credit Guaranty Termination Date, the payment of all Revolving Credit
Obligations outstanding under the Revolving Credit Agreement, in an amount not
to exceed the lesser of (i) the Cap and (ii) the Term Loan Repayment Amount
(collectively, the “Guaranteed Revolving Credit Obligations”, and together with
the Guaranteed Term Loan Obligations, the “Guaranteed Obligations”).

 

3.             Guaranty of Collection and Not of Payment.  Notwithstanding any
other provision of this Agreement, this Agreement is a guaranty of collection
and not of payment, and the Parent Guarantor shall not be obligated to make any
payment:

 

(a)           With respect to the Guaranteed Term Loan Obligations until each of
the following is true:

 

(i)            the Borrower shall have failed to make a payment when the same
shall be due and owing to the Term Loan Lender in respect of the Guaranteed Term
Loan Obligations;

 

(ii)           the obligations under the Term Loan Agreement shall have been
accelerated;

 

(iii)          the Term Loan Lender shall have exhausted all Lender Remedies
available to it; and

 

(iv)          the Term Loan Lender shall have failed to collect the full amount
of the Guaranteed Term Loan Obligations; and

 

(b)           With respect to the Guaranteed Revolving Credit Obligations until
each of the following is true:

 

(i)            the Borrower shall have failed to make a payment when the same
shall be due and owing to the Agent (on behalf of the Lenders) in respect of the
Guaranteed Revolving Credit Obligations;

 

(ii)           the obligations under the Revolving Credit Agreement shall have
been accelerated;

 

(iii)          the Agent (on behalf of the Lenders) shall have exhausted all
Lender Remedies available to it; and

 

(iv)          the Agent (on behalf of the Lenders) shall have failed to collect
the full amount of the Guaranteed Revolving Credit Obligations.

 

4.             Cap.  Notwithstanding any other term or condition of this
Agreement, the Parent Guarantor’s maximum liability under this Agreement, shall
not exceed the Cap, without giving effect to any amounts owing by the Parent
Guarantor pursuant to Section 11 herein.  For the

 

4

--------------------------------------------------------------------------------


 

avoidance of doubt, the Cap applies to the Guaranteed Obligations in the
aggregate, and not individually in respect of each of the Guaranteed Term Loan
Obligations and the Guaranteed Revolving Credit Obligations.

 

5.             Notice.  As a condition to the enforcement of this Agreement, the
Parent Guarantor shall have received written notice of any failure by the
Borrower to pay any Guaranteed Term Loan Obligations to the Term Loan Lender or
Guaranteed Revolving Credit Obligations to the Agent (on behalf of the Lenders),
as applicable.  Except for the notice required under the preceding sentence, the
Parent Guarantor hereby waives notice of acceptance of this Agreement, demand of
payment, presentment of this or any instrument, notice of dishonor, protest and
notice of protest, or other action taken in reliance hereon and all other
demands and notices of any description in connection with this Agreement.

 

6.             Absolute Obligation. Subject to the provisions of Sections 2, 3,
4 and 5, the obligations of the Parent Guarantor hereunder shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any setoff, counterclaim, deduction, diminution, abatement, suspension,
reduction, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, subject to the provisions of Sections
2, 3, 4 and 5, the obligations of the Parent Guarantor hereunder shall not be
released, discharged, impaired or otherwise affected by any circumstance or
condition whatsoever (whether or not the Borrower, any other Borrower Party, the
Parent Guarantor, the Term Loan Lender, the Agent or any Lender has knowledge
thereof) which may or might in any manner or to any extent vary the risk of the
Parent Guarantor or otherwise operate as a release or discharge of the Parent
Guarantor as a matter of law or equity (other than the payment in full of all of
the Guaranteed Obligations), including, without limitation:

 

(a)           any amendment, modification, addition, deletion or supplement to
or other change to any of the terms of the Loan Agreements or any of the other
Loan Documents referred to therein, or any assignment or transfer of any
thereof, or any furnishing, acceptance, surrender, substitution, modification or
release of any security for, or guaranty of, any of the Guaranteed Obligations;

 

(b)           any failure, omission or delay on the part of the Borrower or any
other Borrower Party to comply with any term of any of the Loan Agreements or
any of the other Loan Documents referred to therein;

 

(c)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any of the Loan
Agreements or any of the other Loan Documents referred to therein or any delay
on the part of the Term Loan Lender, the Agent or any Lender to enforce, assert
or exercise any right, power or remedy conferred on the Term Loan Lender, the
Agent or the Lenders in the Loan Agreements or any of the other Loan Documents
referred to therein;

 

5

--------------------------------------------------------------------------------


 

(d)           any extension of the time for payment of the principal of or
premium (if any) or interest on any of the Guaranteed Obligations, or of the
time for performance of any other obligations, covenants or agreements under or
arising out of any of the Loan Agreements or any of the other Loan Documents
referred to therein, or the extension or the renewal thereof;

 

(e)           to the extent permitted by applicable law, any voluntary or
involuntary bankruptcy, insolvency, reorganization, moratorium, arrangement,
adjustment, readjustment, composition, assignment for the benefit of creditors,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Borrower, any other
Borrower Party or the Parent Guarantor or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding (including, without limitation,
any automatic stay incident to any such proceeding);

 

(f)            any limitation, invalidity, irregularity or unenforceability, in
whole or in part, limiting the liability or obligation of the Borrower or any
other Borrower Party in respect of the Guaranteed Obligations or any security
therefor or guarantee thereof or the Term Loan Lender’s, the Agent’s or the
Lenders’ recourse to any such security or limiting the Term Loan Lender’s, the
Agent’s or the Lenders’ right to a deficiency judgment against the Borrower, any
other Borrower Party, the Parent Guarantor or any other Person; and

 

(g)           any other act, omission, occurrence, circumstance, happening or
event whatsoever, whether similar or dissimilar to the foregoing, whether
foreseen or unforeseen, and any other circumstance which might otherwise
constitute a legal or equitable defense, release or discharge (including the
release or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against the Borrower, any other Borrower Party, the
Parent Guarantor or any other Person, whether or not the Borrower, any other
Borrower Party, the Parent Guarantor, the Term Loan Lender, the Agent or any
Lender shall have notice or knowledge of the foregoing).

 

7.             Waiver of Subrogation.  To the extent that the Parent Guarantor
shall have made any payments under this Agreement, the Parent Guarantor hereby
permanently and forever waives (a) any and all rights of subrogation,
reimbursement, exoneration, contribution, or indemnification that the Parent
Guarantor may now or hereafter have against the Borrower Parties or any other
Person (including, without limitation, any co-borrower, co-obligor, guarantor,
grantor or pledgor of collateral, general partner or other partner) with respect
to any of the Guaranteed Obligations, and (b) any and all rights to participate
in any claim or remedy of the Term Loan Lender, the Agent or any Lender or any
trustee on behalf of any such Person against the Borrower Parties or any other
Person (including, without limitation, any co-borrower, co-obligor, guarantor,
grantor or pledgor of collateral, general partner or other partner) whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
of the Borrower Parties or any such other Person, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right.

 

6

--------------------------------------------------------------------------------


 

If any amount is paid to the Parent Guarantor in violation of the foregoing
limitation, then such amount shall be held in trust for the benefit of the Term
Loan Lender and the Agent (on behalf of the Lenders) and shall forthwith be paid
first, to the Term Loan Lender if any Guaranteed Term Loan Obligations are then
outstanding and second, to the Agent (for the benefit of the Lenders) if any
Revolving Credit Obligations are then outstanding, in each case, to reduce the
amount of the applicable Guaranteed Obligations, whether matured or unmatured.

 

8.             Continuity of Guaranteed Obligations; Bankruptcy or Insolvency.

 

(a)           This Agreement and the guaranty contained herein is a continuing
and irrevocable guaranty of collection of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect; provided that the
Parent Guarantor shall be released from its guarantee obligations and other
obligations under this Agreement as follows: (i) with respect to the Guaranteed
Term Loan Obligations, on the date on which all Term Loans outstanding under the
Term Loan Agreement have been repaid in full and all commitments to lend
thereunder, if any, shall have terminated (the “Term Loan Guaranty Termination
Date”), (ii) with respect to the Guaranteed Revolving Credit Obligations, upon
termination of the Aggregate Commitments (as such term is defined in the
Revolving Credit Agreement) and payment in full of all Guaranteed Revolving
Credit Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (as such term is defined in
the Revolving Credit Agreement) (other than Letters of Credit as to which other
arrangements satisfactory to the Agent and the L/C Issuer (as such term is
defined in the Revolving Credit Agreement) shall have been made) (the “Revolving
Credit Guaranty Termination Date”) and (iii) with respect to all of the
Guaranteed Obligations, the date upon which the aggregate amount of all payments
made by the Parent Guarantor pursuant to this Agreement and applied to any
Guaranteed Obligations equals or exceeds the Cap (the “Cap Date”).   This
Agreement shall terminate on the earlier to occur of (x) the Cap Date and
(y) the Final Termination Date; provided that the foregoing release and
termination shall not apply to any obligations that expressly survive the
termination of this Agreement, repayment of the Guaranteed Obligations or
termination of the Aggregate Commitments.

 

(b)           If all or any part of any payment applied to any Guaranteed
Obligation is or must be recovered, rescinded or returned to the Borrower, the
Parent Guarantor or any other Person (other than the Term Loan Lenders, the
Agent or the Lenders) for any reason whatsoever (including, without limitation,
bankruptcy or insolvency of any party), such Guaranteed Obligation shall be
deemed to have continued in existence and this Agreement shall continue in
effect as to such Guaranteed Obligation, all as though such payment had not been
made. For the avoidance of doubt, the bankruptcy, insolvency, or dissolution of,
or the commencement of any case or proceeding under any bankruptcy, insolvency,
or similar law in respect of, the Borrower or any other Borrower Party shall not
require the Parent Guarantor to make any payment under this Agreement until all
of the conditions in Section 3 and Section 5 have been satisfied (including,
without limitation, the exhaustion of all Lender Remedies).

 

7

--------------------------------------------------------------------------------


 

9.             No Waiver.  No delay or omission on the part of the Term Loan
Lender, the Agent or any Lender in exercising any rights hereunder shall operate
as a waiver of such rights or any other rights, and no waiver of any right on
any one occasion shall result in a waiver of such right on any future occasion
or of any other rights; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.

 

10.           Representations and Warranties.  The Parent Guarantor represents
and warrants that:

 

(a)           it (i) is duly organized, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its organization and
(ii) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under this Agreement;

 

(b)           the execution, delivery and performance by the Parent Guarantor of
this Agreement (i) have been duly authorized by all necessary organizational
action, and (ii) do not and will not (A) contravene the terms of its certificate
of incorporation or bylaws; (B) result in the creation of any Lien, conflict
with or result in any breach or contravention of, or require any payment to be
made under (1) any material note, indenture, credit agreement, security
agreement, credit support agreement, any other similar agreement or any material
agreement to which it is a party or (2) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which it or its property is
subject; or (C) violate any Law applicable to it or its property;

 

(c)           no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Parent Guarantor of this Agreement
or (ii) the exercise by the Term Loan Lender or the Agent (on behalf of the
Lenders) of their rights hereunder except for authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect; and

 

(d)           by virtue of the Parent Guarantor’s relationship with the
Borrower, the execution, delivery and performance of this Agreement is for the
direct benefit of the Parent Guarantor and the Parent Guarantor has received
adequate consideration for this Agreement.

 

11.           Expenses; Indemnity.

 

(a)           The Parent Guarantor hereby agrees to pay all documented
out-of-pocket costs and expenses of the Term Loan Lender and the Agent in
connection with the enforcement of this Agreement (including the fees, charges
and disbursements of counsel for the Term Loan Lender and the Agent).

 

8

--------------------------------------------------------------------------------


 

(b)           THE PARENT GUARANTOR SHALL INDEMNIFY THE TERM LOAN LENDER, THE
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (WHICH MAY INCLUDE THE ALLOCATED COST OF
INTERNAL COUNSEL)) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE
BY ANY PERSON (INCLUDING THE PARENT GUARANTOR) OTHER THAN SUCH INDEMNITEE AND
ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, THE PERFORMANCE BY THE PARENT
GUARANTOR OF ITS OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, OR, IN THE CASE OF THE TERM LOAN LENDER AND THE AGENT (AND
ANY SUB-AGENT THEREOF) AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF
THIS AGREEMENT, OR (II) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PARENT GUARANTOR, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY, AS TO ANY INDEMNITEE, SHALL NOT BE AVAILABLE UNDER
THIS SECTION 11(B) TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR RELATED EXPENSES CONSTITUTE GUARANTEED OBLIGATIONS (WHICH GUARANTEED
OBLIGATIONS SHALL BE GOVERNED BY THE OTHER PROVISIONS OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION SECTION 4 HEREOF); PROVIDED FURTHER THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE PARENT GUARANTOR AGAINST AN INDEMNITEE
FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER, IF THE
PARENT GUARANTOR HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

 

(c)           All amounts due under this Section 11 shall be payable not later
than ten business days after demand therefor.  The agreements in this
Section shall survive the repayment, satisfaction or discharge of the Guaranteed
Obligations and all other amounts

 

9

--------------------------------------------------------------------------------


 

payable under the Loan Agreements and the other Loan Documents referred to
therein.  To the fullest extent permitted by applicable law, the Parent
Guarantor shall not assert, and the Parent Guarantor hereby waives and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any agreement or instrument
contemplated hereby, or the transactions contemplated hereby or thereby.  No
Indemnitee referred to in this Section shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the transactions contemplated hereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

12.           Set-Off.  Upon the satisfaction of the conditions set forth in
Section 3 hereof, if the Parent Guarantor shall fail to perform any of its
payment obligations under this Agreement, the Term Loan Lender, the Agent, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Term Loan Lender,
Agent, Lender or any such Affiliate to or for the credit or the account of the
Parent Guarantor against any and all of the obligations of the Parent Guarantor
now or hereafter existing under this Agreement to such Term Loan Lender, Agent,
Lender or their respective Affiliates, irrespective of whether or not such
obligations of the Parent Guarantor are owed to a branch, office or Affiliate of
such Term Loan Lender, Agent, Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness.  The rights of
the Term Loan Lender, the Agent, each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Term Loan Lender, Agent, Lender or their respective
Affiliates may have.  Each of the Term Loan Lender, the Agent and each Lender
agrees to notify the Parent Guarantor promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

13.           Miscellaneous.

 

(a)           This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

(b)           The Parent Guarantor irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Term Loan Lender, the Agent, the Lenders or any Related
Party of the foregoing in any way relating to this Agreement in any forum other
than the courts of the State of New York sitting in New

 

10

--------------------------------------------------------------------------------


 

York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Term Loan Lender, the Agent or the
Lenders otherwise have to bring any action or proceeding relating to this
Agreement against the Parent Guarantor or any of its properties in the courts of
any jurisdiction.

 

(c)           This Agreement shall inure to the benefit of and be binding upon
the Parent Guarantor and its successors and assigns and the Term Loan Lender,
the Agent, the Lenders and their respective successors and assigns.

 

(d)           This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, between the parties related
thereto.

 

(e)           Each reference herein to the Parent Guarantor shall be deemed to
include the successors and assigns of the Parent Guarantor, all of whom shall be
bound by the provisions of this Agreement; provided, however, that the Parent
Guarantor shall not, without obtaining the prior written consent of the Term
Loan Lender and the Agent, assign or transfer this Agreement or the Parent
Guarantor’s obligations or liabilities under this Agreement, in whole or in
part, to any other Person (and any attempted assignment or transfer by Parent
Guarantor without such prior written consent shall be null and void). Upon the
written request of the Term Loan Lender and the Agent, the Parent Guarantor
shall assign this Agreement to any Person who acquires all or substantially all
of the assets of Parent Guarantor; provided, that the Term Loan Lender and the
Agent a shall have no duty or obligation to make such request.

 

(f)            This Agreement is for the benefit only of the Term Loan Lender,
the Agent and the Lenders, shall be enforceable by them alone, is not intended
to confer upon any third party any rights or remedies hereunder, and shall not
be construed as for the benefit of any third party.

 

(g)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO

 

11

--------------------------------------------------------------------------------


 

ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

14.           Miscellaneous.

 

(a)           This Agreement may not be modified or amended except by an
instrument or instruments in writing signed by each of the parties hereto.

 

(b)           Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by facsimile
to the address set forth below or such other address provided from time to time
by such party.

 

If to the Parent Guarantor:

 

Susser Holdings Corporation

Attention: General Counsel’s Office

555 East Airtex Drive

Houston, Texas 77073

Phone: 832-234-3600

Fax: 361-880-8149

ebonner@susser.com

 

With a copy to:

 

Vinson & Elkins LLP

Attention: Will Bos

1001 Fannin, Suite 2500

Houston, Texas 77002

Phone: 713-758-3688

Fax: 713-615-5688

 

If to the Term Loan Lender:

 

Bank of America, N.A.

700 Louisiana, 8th Floor

Houston, TX 77002

Attention:  Mr. Gary Mingle

Phone: 713-247-6447

Fax: 713-247-7748

 

12

--------------------------------------------------------------------------------


 

If to the Agent:

 

Bank of America, N.A.

Attention: Denise Jones

135 S. LaSalle St.
MC# IL4-135-05-41

Chicago, IL 60603

Phone: 312-828-1846

Fax: 877-206-8413

Email: denise.j.jones@baml.com

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).

 

(c)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d)           This Agreement may be executed in one or more counterparts, and
each counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

 

[Signatures begin on next page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Guarantor has executed this Agreement as of the
date first above written.

 

 

 

SUSSER HOLDINGS CORPORATION

 

as Parent Guarantor

 

 

 

 

 

By:

      /s/ E.V. Bonner, Jr.

 

 

E.V. Bonner, Jr.

 

 

Executive Vice President, Secretary and General Counsel

 

Signature Page to

Guaranty of Collection

 

--------------------------------------------------------------------------------